--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
AGREEMENT AND PLAN OF MERGER




THIS AGREEMENT AND PLAN OF MERGER (the “Merger Agreement”) is entered into as of
May 21, 2008 by and between Golden Phoenix Minerals, Inc., a Minnesota
corporation (“Golden Phoenix Minerals Minnesota”), and Golden Phoenix Minerals,
Inc., a Nevada corporation (“Golden Phoenix Minerals Nevada”).


RECITALS
 
WHEREAS, Golden Phoenix Minerals Nevada is a corporation duly organized and
existing under the laws of the State of Nevada, its Articles of Incorporation
having been filed with the Nevada Secretary of State on November 13, 2007;


WHEREAS, Golden Phoenix Minerals Minnesota is a corporation duly organized and
existing under the laws of the State of Minnesota, Articles of Incorporation
having been filed with the Minnesota Secretary of State on June 2, 1997;


WHEREAS, as of the date of this Merger Agreement Golden Phoenix Minerals Nevada
has authority to issue four hundred million (400,000,000) shares of Common
Stock, par value $0.001, of which one thousand (1,000) shares are issued and
outstanding and owned by Golden Phoenix Minerals Minnesota, and fifty million
(50,000,000) shares of Preferred Stock, par value $0.001, of which no shares are
issued and outstanding;


WHEREAS, as of the date of this Merger Agreement Golden Phoenix Minerals
Minnesota has authority to issue four hundred million (400,000,000) shares of
Common Stock, without designated par value, of which 185,410,273 shares are
issued and outstanding, and fifty million (50,000,000) shares of Preferred
Stock, without designated par value, of which no shares are issued and
outstanding;


WHEREAS, the respective Board of Directors of Golden Phoenix Minerals Nevada and
Golden Phoenix Minerals Minnesota have determined that, for the purpose of
effecting a reincorporation of Golden Phoenix Minerals Minnesota into Nevada, it
is advisable and in the best interests of the two corporations and their
shareholders that Golden Phoenix Minerals Minnesota merge with and into Golden
Phoenix Minerals Nevada upon the terms and conditions hereinafter set forth;


WHEREAS, the respective Board of Directors of Golden Phoenix Minerals Nevada and
Golden Phoenix Minerals Minnesota, the shareholders of Golden Phoenix Minerals
Minnesota and the sole stockholder of Golden Phoenix Minerals Nevada have
adopted and approved this Merger Agreement;


AGREEMENT


NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, Golden Phoenix Minerals Nevada and Golden Phoenix Minerals
Minnesota hereby agree to merge as follows:


1.            Merger.  Subject to the terms and conditions hereinafter set
forth, on the Effective Date (as defined below), Golden Phoenix Minerals
Minnesota shall be merged with and into Golden Phoenix Minerals Nevada, with
Golden Phoenix Minerals Nevada surviving as a single corporation under the laws
of Nevada with the name “Golden Phoenix Minerals, Inc.” (“Merger”).
 

 
 

--------------------------------------------------------------------------------

 

2.            Effective Date.  The Merger shall become effective on such date as
an Articles of Merger is filed with the Nevada Secretary of State in accordance
with the applicable provisions of the Nevada Revised Statutes (the “Effective
Date”).
 
3.            Surviving Documents.  Upon the Effective Date of the Merger, the
Articles of Incorporation of Golden Phoenix Minerals Nevada, as the surviving
corporation, shall continue in full force and effect until unless changed or
amended thereafter in accordance with the provisions thereof and applicable law.
The Bylaws of Golden Phoenix Minerals Nevada, as the surviving corporation, as
in effect on the Effective Date, will continue in full force and effect without
change or amendment until changed, altered, or amended thereafter in accordance
with the provisions thereof and applicable law.
 
4.            Directors and Officers.  Upon the Effective Date of the Merger,
the directors and officers of Golden Phoenix Minerals Minnesota shall become the
directors and officers of Golden Phoenix Minerals Nevada and any member of a
committee of the Board of Directors shall become a member of such committee of
Golden Phoenix Minerals Nevada.
 
5.            Succession.  Upon the Effective Date of the Merger, Golden Phoenix
Minerals Nevada shall succeed all status, rights, privileges, liabilities,
powers, property, franchises and every other interest of Golden Phoenix Minerals
Minnesota in such manner and in accordance with Section 92A.250 of the Nevada
Revised Statutes.
 
6.            Conversion of Golden Phoenix Minerals Minnesota Securities.  Upon
the Effective Date of the Merger, without action on the part of any holder
thereof, each issued and outstanding security of Golden Phoenix Minerals
Minnesota shall convert as follows:
 
(i)            Common Stock.  Each issued and outstanding share of Common Stock
of Golden Phoenix Minerals Minnesota shall convert into one fully-paid and
non-assessable share of Golden Phoenix Minerals Nevada Common Stock;
 
(ii)            Options, Warrants, Convertible Securities and All Other Rights
to Purchase Stock.  Each issued and outstanding option, warrant, convertible
security or other right to purchase shares of Common Stock of Golden Phoenix
Minerals Minnesota, shall be converted into such an option, warrant, convertible
security or other right to purchase shares of Common Stock of Golden Phoenix
Minerals Nevada, upon same terms and subject to the same conditions as set forth
in the original agreements, documents, certificates or other instruments issued
by Golden Phoenix Minerals Minnesota evidencing said options, warrants,
convertible securities or other rights, as may be applicable.  Such applicable
number of Common Stock shares shall be reserved for issuance by Golden Phoenix
Minerals Nevada for purposes of such options, warrants, convertible securities
or other rights as so reserved by Golden Phoenix Minerals Minnesota on the
Effective Date to acquire Common Stock.  On the Effective Date, Golden Phoenix
Minerals Nevada shall assume all obligations of Golden Phoenix Minerals
Minnesota pertaining to options, warrants, convertible securities or other
rights to purchase shares of Common Stock.
 
7.           Stock Certificates.  On and after the Effective Date, all of the
outstanding certificates which prior to that time represented shares of Golden
Phoenix Minerals Minnesota shall be deemed for all purposes to evidence
ownership of and to represent shares of Golden Phoenix Minerals Nevada into
which the shares of the Golden Phoenix Minerals Minnesota represented by such
certificates have been converted as herein provided.  The registered owner on
the books and records of Golden Phoenix Minerals Minnesota or its transfer agent
of any such outstanding stock certificate shall have and shall be entitled,
until such certificate shall have been surrendered for transfer or otherwise
accounted for to Golden Phoenix Minerals Minnesota or its transfer agent, to
exercise any voting and other rights with respect to and to receive any dividend
and other distributions upon the shares of Golden Phoenix Minerals Nevada
evidenced by such outstanding certificate as above provided.
 

 
 

--------------------------------------------------------------------------------

 

8.            Stock Option/Equity Incentive Plans.  On the Effective Date,
Golden Phoenix Minerals Nevada will assume all obligations of Golden Phoenix
Minerals Minnesota under any and all stock option plan, equity incentive plan or
such other benefit plan with respect to which rights or accrued benefits are
outstanding.
 
9.            Outstanding Common Stock of Golden Phoenix Minerals Nevada.  Upon
the Effective Date, the one thousand (1,000) shares of Golden Phoenix Minerals
Nevada Common Stock issued and outstanding in the name of Golden Phoenix
Minnesota shall be cancelled and retired, with such shares resuming the status
of authorized and unissued shares of Golden Phoenix Minerals Nevada, and no
other shares of Common Stock or other securities of Golden Phoenix Minerals
Nevada shall be issued in respect thereof.
 
10.            Covenants of Golden Phoenix Minerals Nevada.  On or before the
Effective Date, Golden Phoenix Minerals Nevada covenants and agrees that it will
file any and all documents or instruments necessary to assume the franchise tax
liability(ies), if any, of Golden Phoenix Minerals Minnesota in connection with
filing Articles of Merger in Minnesota.
 
11.            Rights and Duties of Golden Phoenix Minerals Nevada.  On the
Effective Date and for all purposes the separate existence of Golden Phoenix
Minerals Minnesota shall cease and shall be merged with and into Golden Phoenix
Minerals Nevada which, as the surviving corporation, shall thereupon and
thereafter possess all the rights, privileges, immunities, licenses and
franchises (whether of a public or private nature) of Golden Phoenix Minerals
Minnesota; and all property (real, personal and mixed), all debts due on
whatever account, all causes in action, and all and every other interest of or
belonging to or due to Golden Phoenix Minerals Minnesota shall continue and be
taken and deemed to be transferred to and vested in Golden Phoenix Minerals
Nevada without further act or deed; and the title to any real estate, or any
interest therein, vested in Golden Phoenix Minerals Minnesota shall not revert
or be in any way impaired by reason of such Merger; and Golden Phoenix Minerals
Nevada shall thenceforth be responsible and liable for all the liabilities and
obligations of Golden Phoenix Minerals Minnesota; and, to the extent permitted
by law, any claim existing, or action or proceeding pending, by or against
Golden Phoenix Minerals Minnesota may be prosecuted as if the Merger had not
taken place, or Golden Phoenix Minerals Nevada may be substituted in the place
of such corporation.  Neither the rights of creditors nor any liens upon the
property of Golden Phoenix Minerals Nevada shall be impaired by the Merger.  If
at any time Golden Phoenix Minerals Nevada shall consider or be advised that any
further assignment or assurances in law or any other actions are necessary or
desirable to vest the title of any property or rights of Golden Phoenix Minerals
Minnesota in Golden Phoenix Minerals Nevada according to the terms hereof, the
officers and directors of Golden Phoenix Minerals Nevada are empowered to
execute and make all such proper assignments and assurances and do any and all
other things necessary or proper to vest title to such property or other rights
in Golden Phoenix Minerals Nevada, and otherwise to carry out the purposes of
this Merger Agreement.
 
12.            Amendment.  At any time prior to or after approval of the Merger
and adoption of the Merger Agreement by the shareholders of Golden Phoenix
Minerals Minnesota, this Merger Agreement may be amended in any manner as may be
determined in the judgment of the respective Board of Directors of Golden
Phoenix Minerals Minnesota and Golden Phoenix Minerals Nevada to be necessary,
desirable or expedient to effect or further facilitate the Merger or purposes
and intent of the Merger Agreement.
 

 
 

--------------------------------------------------------------------------------

 

13.            Abandonment.  At any time prior to the Effective Date, this
Merger Agreement may be terminated and the Merger transaction abandoned by
resolution of the Board of Directors of either Golden Phoenix Minerals Nevada,
Golden Phoenix Minerals Minnesota or both, notwithstanding approval of this
Merger Agreement by the sole stockholder of Golden Phoenix Minerals Nevada and
the shareholders of Golden Phoenix Minerals Minnesota.
 
14.            Service of Process.  Golden Phoenix Minerals Nevada agrees that
it may be served with process in the State of Nevada in any proceeding for
enforcement of any obligation of Golden Phoenix Minerals Minnesota as well as
for enforcement of any obligation of Golden Phoenix Minerals Nevada arising from
the Merger, including any suit or other proceeding to enforce the rights of any
stockholders as determined in appraisal proceedings pursuant to Section 92A.490
of the Nevada Revised Statutes, and irrevocably appoints the Secretary of State
of Nevada as its agent to accept service of process in any such suit or
proceeding.  The Secretary of State shall mail any such process to:   Golden
Phoenix Minerals Nevada, 1675 E. Prater Way, Suite 102, Sparks, Nevada, 89434.
 
15.           Plan of Reorganization.  This Merger Agreement constitutes a plan
of reorganization to be carried out in the manner, on the terms, and subject to
the conditions herein set forth.


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Merger Agreement as of
the date first written above.




 
 
 
 
Golden Phoenix Minerals, Inc., a Nevada corporation




_/s/ David A. Caldwell_________________

David A. Caldwell – Chief Executive Officer




_/s/ Robert P. Martin__________________

Robert P. Martin, President and Secretary










Golden Phoenix Minerals, Inc., a Minnesota corporation




_/s/ David A. Caldwell_________________

David A. Caldwell, Chief Executive Officer




_/s/ Robert P. Martin__________________

Robert P. Martin, President and Secretary





--------------------------------------------------------------------------------